DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Fitzgerald (Reg. 38,880) on June 6, 2022.

Claim 1 has been amended as follows: An array substrate comprising: 
a substrate having a display region and a peripheral region surrounding the display region, the display region comprising sub-pixels arranged in an array; and 
a plurality of thin film transistors located on the substrate, the plurality of thin film transistors comprising a plurality of first thin film transistors located within the peripheral region and a second thin film transistor located within each sub-pixel of the display region, wherein there is a first distance in a row and/or column direction between first active layers of the first thin film transistors and second active layers of nearest neighbor second thin film transistors, wherein there is a second distance in a row and/or column direction between adjacent second active layers, and wherein the first distance is 

Claim 14 has been amended as follows: A method for manufacturing an array substrate, the method comprising: 
providing a substrate which has a display region and a peripheral region surrounding the display region, the display region comprising sub-pixels arranged in an array; and 
forming a plurality of thin film transistors on the substrate, the plurality of thin film transistors comprising a plurality of first thin film transistors located within the peripheral region and a second thin film transistor located within each sub-pixel of the display region, 
wherein there is a first distance in a row and/or column direction between first active layers of the first thin film transistors and second active layers of nearest neighbor second thin film transistors, wherein there is a second distance in a row and/or column direction between adjacent second active layers, and wherein the first distance is .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the first distance is equal to the second distance…”, in combination with the other limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hara et al. (US Pub. 2020/0201127 or US Pat. 11,187,948). Hara teaches a similar array substrate comprising a substrate having a display region (AA) and a peripheral region (NAA) surrounding the display region, the display region comprising sub-pixels arranged in an array; and 
a plurality of thin film transistors located on the substrate, the plurality of thin film transistors comprising a plurality of first thin film transistors located within the peripheral region (25) and a second thin film transistor located within each sub-pixel of the display region (15), wherein an interval between TFT 25 and the TFT 15 that is next to the TFT 25 in x-axis direction and is arranged at an outermost position in the display area AA is same as an interval between the adjacent TFT 15 that are arranged in the display area AA in the x-axis direction. 
The difference between Hara and the claimed invention is that the claimed invention requires the distance between the active layers to be exactly the same; not just the interval between the TFTs. Hara shows the active layer structure of the TFT 25 being different than the active layer structure of the TFT 15 such that the claimed distances are not equal as required by the claim. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812